Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 1 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 2 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 3 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 4 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 5 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 6 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 7 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 8 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 9 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 10 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 11 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 12 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 13 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 14 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 15 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 16 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 17 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 18 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 19 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 20 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 21 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 22 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 23 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 24 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 25 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 26 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 27 of 28
Case 20-01022 Doc 12-7 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 7 - (A) the
   Articles of Debtor dated November 21 2011 and (B) the Opera Page 28 of 28
